Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 1 of 11 PageID #:7




                            EXHIBIT A
                                                   Case: 1:21-cv-03922 Document12-Person
                                                                                #: 1-1 Filed: 07/23/21 Page 2 of 11 PageID #:8
                                                                                           Jury

                                                                                                                                  FILED
                                                                                                                                  6/21/2021 3:14 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         IRIS Y. MARTINEZ
                                                                                                                                  CIRCUIT CLERK
                                                                  COUNTY DEPARTMENT, LAW DIVISION
                                                                                                                                  COOK COUNTY, IL
FILED DATE: 6/21/2021 3:14 PM 2021L006350




                                            KIMBERLY BENTON,
                                                                                                          Case No.
                                                            Plaintiff,                                           2021L006350
                                            v.

                                                                                                              Trial by jury demanded.

                                            ORTHO CLINICAL DIAGNOSTICS, INC.

                                                            Defendants.



                                                                                COMPLAINT AT LAW

                                                     COMES NOW Plaintiff, KIM BENTON, through her attorneys, Case + Sedey, LLC, and

                                            for her Complaint at Law against Defendant states as follows:

                                                                          JURISDICTIONAL STATEMENT

                                                     1.    Plaintiff Kim Benton (hereinafter “Plaintiff”) is and was at all relevant times a res-

                                            ident of Skokie, Cook County, Illinois.

                                                     2.    Defendant Ortho Clinical Diagnostics, Inc. (hereinafter “Defendant”) is a New Jer-

                                            sey corporation doing business throughout the United States, the Americas and Global including

                                            but not limited to in Cook County, Illinois.

                                                     3.    Venue is proper in this Court pursuant to 735 ILCS 5/2-102 in that the conduct

                                            which gives rise to this action occurred in Cook County, Illinois.

                                                     4.    This Court has personal jurisdiction over Defendants pursuant to 735 ILCS 5/2-

                                            209.
                                                 Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 3 of 11 PageID #:9




                                                    5.      On April 13, 2021, Plaintiff filed a Charge of discrimination with the Illinois De-

                                            partment of Human Rights (“IDHR”). Attached as Exhibit A is a copy of Plaintiff’s Charge.
FILED DATE: 6/21/2021 3:14 PM 2021L006350




                                                    6.      On June 11, 2021, the IDHR granted Plaintiff her Right to Commence a Civil Ac-

                                            tion Notice. Attached as Ex. B is a copy of that Notice.

                                                                                           FACTS

                                                    7.      Plaintiff is 65 years old and has more than 25 years’ experience in the healthcare

                                            industry.

                                                    8.      On November 17, 2020, Plaintiff applied for a job with Defendant as a Regional

                                            Heath Systems Executive (“HSE”) - in the Upper Midwest. Plaintiff had all the qualifications that

                                            this role required.

                                                    9.      On January 6, 2021, Allison Downing, Regional Sales Manager, contacted Plaintiff

                                            to discuss the job opening. Ms. Downing explained that she had the position in 2019 and most of

                                            2020 but that she had left it in September of 2020 to move to a Regional Sales Manager role. This

                                            initial discussion with Ms. Downing went well.

                                                    10.     Over the next couple of days, Plaintiff spoke with Marissa Amato, Defendant’s

                                            recruiter assigned to fill the position, and Wendy Greenberg, Regional Sales Manager in the Den-

                                            ver area. After those interviews, Ms. Amato told Plaintiff that she was a “strong candidate” and

                                            that all the feedback thus far was positive.

                                                    11.     Then, on January 25, 2021, Plaintiff interviewed with Krissie Marsh, another Re-

                                            gional HSE. The feedback from that interview was positive as well.

                                                    12. On January 29, 2021, Ms. Downing emailed Plaintiff, said that the company wanted

                                            to choose a final candidate by the last week of February and asked Plaintiff to meet with her and

                                            Wendy Greenberg, in person on February 23, 2021. Plaintiff agreed.
                                                Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 4 of 11 PageID #:10




                                                   13.     February 8, 2021, Plaintiff had a WebEx interview with Audra Jones, Area Sales

                                            Director, Southwest and received positive feedback after that one as well.
FILED DATE: 6/21/2021 3:14 PM 2021L006350




                                                   14.     On February 23, 2021, Plaintiff met in person with Ms. Downing and Ms. Green-

                                            berg near O’Hare Airport. Ms. Downing had driven from Milwaukee to attend, and Ms. Greenberg

                                            had flown into Chicago from Denver. During the interview both Ms. Downing and Ms. Greenberg

                                            were enthusiastic about Plaintiff joining their team and asked that she speak with two additional

                                            team members to ensure they connected well.

                                                   15.     Over the next three days, Plaintiff spoke with the two team members, Lindsay Wie-

                                            kart, CEM and Alex McNamara, CEM and received positive feedback from both.

                                                   16.     On Friday, February 26, 2021, Ms. Downing told Plaintiff via email that she and

                                            Ms. Greenberg recommended that the company offer her the role and that she should have more

                                            information, specifics and start dates by end of business on Monday, March 1, 2021.

                                                   17.     The evening of March 1, 2021, Plaintiff emailed Ms. Downing and Ms. Greenberg

                                            and asked for an update on the offer. Ms. Greenberg responded that same evening and told her

                                            that she was working with Human Resources to move the process forward.

                                                   18.     On March 2, Ms. Amato reached out and assured Plaintiff that Ms. Downing and

                                            Ms. Greenberg were working on getting the approvals to move forward with her offer.

                                                   19.     On March 5, 8 and 9 Plaintiff contacted Ms. Amato to inquire about the status but

                                            received no response. On March 9, 2021, Plaintiff finally talked with Ms. Downing. During this

                                            call Ms. Downing was clearly uncomfortable but told Plaintiff that the new President of the Amer-

                                            icas, Warren Stone, had put the HSE role “on hold” and that it “would not be filled at that time.”

                                                   20.     Then, later that day, Ms. Amato finally called Plaintiff. Ms. Amato indicated that

                                            they had did not get approval “above Mr. Meckles” manager and that Mr. Stone had “stopped” it.
                                                Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 5 of 11 PageID #:11




                                            Ms. Amato told Plaintiff that Mr. Stone “wants to revalue the role and review candidate resumes.”

                                            However, Ms. Amato said nothing about Mr. Stone reviewing her resume, even though she was
FILED DATE: 6/21/2021 3:14 PM 2021L006350




                                            the top candidate. Moreover, Mr. Stone had never met or talked with Plaintiff.

                                                   21.        On March 25, 2021, a position for Regional Health Systems Executive-Northern

                                            California (US - California) OCD Opps posted. This is the same role as the one Plaintiff applied

                                            to but located in Northern CA.

                                                   22.        Then, on or around April 28, 2021, the company posted the Regional HSE Chi-

                                            cago position-the exact position for which Plaintiff had applied and interviewed for but located

                                            in Chicago, Il.

                                                   23.        On May 3, 2021, the company posted the Regional Health Systems Executive -

                                            Upper Midwest and same job number, R0006071, and exact position for which the Plaintiff had

                                            interviewed and been the top candidate.

                                                                                    COUNT I
                                                                      AGE DISCRIMINATION IN VIOLATION OF
                                                                        THE ILLINOIS HUMAN RIGHTS ACT


                                                   24.        Plaintiff incorporates paragraphs 1-23 as though fully stated herein.

                                                   25.        Plaintiff interviewed with several managers, leaders and colleagues for the Re-

                                            gional HSE role.

                                                   26.        John Meckles, Vice President of Commercial Operations, and the acting Area Sales

                                            Director over the Upper Midwest region approved the Plaintiff ‘s hire.

                                                   27.        However, Warren Stone, President of the Americas, who had never met or talked

                                            with Plaintiff, ignored the recommendations of those who had interviewed her and refused to ap-

                                            prove her hire.
                                                Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 6 of 11 PageID #:12




                                                   28.     The reasons Defendant gave for Mr. Stone’s decision are false in that the position

                                            was not put on hold-it was posted just a few weeks later. Instead, Mr. Stone did not want to hire
FILED DATE: 6/21/2021 3:14 PM 2021L006350




                                            Plaintiff because of her age.

                                                   29.     As a result of this failure to hire her based on her age, Plaintiff has suffered lost

                                            wages and benefits as well as emotional distress.

                                                   WHEREFORE, Plaintiff respectfully requests that this Court award her lost wages and

                                            benefits and compensatory and punitive damages in an amount to be determined at trial and attor-

                                            neys’ fees and costs incurred in bringing this Action.

                                                                                    JURY DEMAND

                                                   Plaintiff hereby demands trial by jury on all issues herein.

                                                                                                 Respectfully Submitted,

                                                                                                 KIM BENTON


                                                                                                 By:     /s/Kristin M. Case
                                                                                                         One of Plaintiff’s Attorneys
                                            Kristin M. Case
                                            Kate Sedey
                                            Case + Sedey, LLC
                                            250 South Wacker Dr., Ste. 230
                                            Chicago, Illinois 60606
                                            Tel. (312) 920-0400
                                            Fax (312) 920-0800
                                            Attorney No. 64366
                                            Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 7 of 11 PageID #:13


                                                       CHARGE OF DISCRIMINATION                                                    AGENCY                   CHARGE NUMBER

                                            This form is affected by the Privacy Act of 1974: See Privacy act statement            E! fdhr
                                            before completing this form.

                                                                                                                                         EEOC
FILED DATE: 6/21/2021 3:14 PM 2021L006350




o
LO
CO
CD
O                                                                                  Illinois Department of Human Rights and EEOC’
O


CN
O                                           .N AME (indicate Mr. Ms. Mrs.)                                                         HOME TELEPHONE (include area code)
Ol

                                                   Ms. Kim Benton                                                                            847-452-2374
                                            STREET ADDRESS                                     CITY. STATE AND ZIP CODE                               DATE OF BIRTH
                                                9725 Woods Dr., Unit 1807                      Skokie. IL 60077                                          08 09 1 955
co                                          NAMED IS THE EM PLOYER. LABOR ORG ANIZATION. EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE. STA I E
Ol
                                            OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)
o
Ol
                                            NAME                                                      NUMBER OF EMPLOYEES,                               TELEPHONE (Include area code)
                                                                                                      MEMBERS 15+
OJ
                                               Ortho Clinical Diagnostics                                                                                         1-800-828-6316
CD
                                            STREET ADDRESS                                       CITY. STATE AND ZIP CODE                                               COUNTY
 LJJ

<                                              1001 Route 202                                      Raritan, NJ 08869                                                         Somerset
Q                                           NAME                                                                                   TELEPHONE (include urea code)
Q
LU

                                            STREET ADDRESS                                         CITY, STATE AND ZIP CODE                                             COUNTS



                                            CAUSE OF DISCRIMINATION BASED ON:                                                                           DATE OF DISCRIMINATION


                                                                                                                                                        EARLIEST (ADEA/F.PA) IATEST (ALL)
                                                                 Age Discrimination
                                                                                                                                                              i    I         03'09 2021

                                                                                                                                                            CONI INUIN(y-iV'l ION
                                                                                                                                                                                      re>
                                            THE PARTICULARS ARE (iradditional space is needed attach extra sheets.
                                                                                                                                                                        Xrn
                                                                                                                                                                        Z)
                                                                                                                                                                                               =;

                                                                                                                                                                                      s        *4-i   .


                                                                                Please see attached for Particulars                                                     3*^           co

                                                                                                                                                                         j   i                 ri •
                                                                                                                                                                                      3”"      O'



                                                                                                                                                                                       CD


                                                                                                                                                                             I


                                            I also want this charge filed with the EEOC. I will advise the agencies if I   •SUBSCRIBED AND SWORN TO BEFORE ME ON THIS
                                            change my address or telephone number and I will cooperate fully with them
                                            in the processing of my charge in accordance with their procedures.

                                                                                                                           NOT ARY SIGNATURE                           MONTH DATE- YEAR




                                                                         OFFICIAL SEAL
                                                                     REBECCA KNE88LAR
                                                                                                                           X Yaw?
                                                                NOTARY PUBLIC. STATE OF ILLINOIS
                                                                                                                           SltfrfAttfRE'dTCOMPLAINANT                            T)ATF.
                                                          (    MY COMMISSION EXPIRES: 02/14/2025
                                                                                                                           1 declare under penalty that the foregoing is true and correct I swear or
                                                                                                                           affirm that 1 have read the above charge aud that it is true to the best of
                                                                        NOTARY SEAL                                        my knowledge. information and belief.


                                              FORM 5 (5/05.




                                                                                                                                                                                                  EXHIBIT A
                                                                                                                                                                                                  EXHIBIT A
                                            Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 8 of 11 PageID #:14



                                            I.   A.    ISSL'E/BASIS
                                                       AGE DISCRIMINATION
FILED DATE: 6/21/2021 3:14 PM 2021L006350




o
LO
CO
(D
                                                 B.    PRIMA FACIE ALLEGATIONS
O
O
_l


04                                                     I.   I am a 65-year-old female with 25 years' experience in the healthcare
O
04
                                                            industry.


                                                       2.   On November 17, 2020, 1 applied for the HSE-Upper Midwest role at Ortho
CO
                                                            Clinical Diagnostics on their workday site.
04
O
04

                                                       3.   On January 6, 2021, Allison Downing, Regional Sales Manager, contacted me
<o
                                                            to discuss the opening. This initial discussion went very well. Over the next few
LU

<
                                                            days. 1 interviewed with Marissa Amato, the recruiter assigned to fill the
Q
                                                            position, and Wendy Greenberg. RSM in the Denver area. Ms. Amato told me
Q
LU
                                                            that I was a strong candidate and that all the feedback thus far had been positive.


                                                       4.   On January 25. 2021 , 1 interviewed with Krissie Marsh, another regional HSE.
                                                            This interview also went very well. On January 29, 1 received an email from
                                                            Ms. Downing which said that the company wanted to choose a candidate by the
                                                            last week of February. She asked that I meet with her and Wendy Greenberg in
                                                            person on February 23, 202 1 . 1 agreed to the meeting.


                                                       5.   Meanwhile, on February 8, 2021, I had a WebEx interview with Audra Jones,
                                                            ASD, Southwest. I received positive feedback.


                                                       6.   I met with Ms. Downing and Ms. Greenberg on February 23 in person at a hotel
                                                            near O'Hare airport as scheduled. Ms. Greenberg flew into Chicago from
                                                            Denver and Ms. Downing drove down from Milwaukee to meet me.                  Both
                                                            women were very enthusiastic throughout the meeting and asked that 1 speak
                                                            with team members Lindsay Weikart, CEM and Alex McNamara, CEM, to
                                                            ensure we connected well.


                                                       7.   I spoke with both team members over the next few days and received positive
                                                            feedback from both.


                                                       8.   On February 26, 202 1 . Ms. Downing updated me via email that she and Ms.
                                                            Greenberg had recommended that the company offer me the role and that 1
                                                            would have more information by end of business on Monday, March 1.


                                                       9.   On March 1, 2021, I emailed Ms. Downing and Ms. Greenberg asking for an
                                                            update on the offer. Ms. Greenberg told me the company was dealing with an
                                                            emergency but that she was working with Human Resources to move the
                                                            process forward. On March 2 Ms. Amato assured me that Ms. Downing and
                                                            Ms. Greenberg were working on getting the approvals to move forward She
                                                            advised me to stay tuned. Shortly after, Ms. Downing and Ms. Greenberg let




                                                                                                                                             EXHIBIT A
                                                                                                                                                     A
                                            Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 9 of 11 PageID #:15



                                                          me know that John Meckles. Vice President of Commercial Operations, was the
                                                          next step in the approval process. After that, things went silent.
FILED DATE: 6/21/2021 3:14 PM 2021L006350




o
LO
CO                                                     10. On March 5, 8 and 9th I phoned Ms. Amato to inquire about the status and
CD
O
O                                                         received no response.
_J

CN
O
CM                                                     1 1. On March 9th 1 did not know what to do so I called Ms. Downing. She was
g                                                         clearly uncomfortable but told me that the new President, Americas, Warren
                                                          Stone, had put this HSE role "on hold" with no indication of reversal.
CO


CN
o                                                      12. Ms. Amato called me later that day and told me that they could not get approval
CN


CN
                                                           above John Meckles and that Mr. Stone had "stopped" it and that "he wants to
CD
                                                           revalue the role and review candidate resumes." Ms. Amato said nothing about
LU
                                                          Mr. Stone reviewing my resume despite my qualifications and extremely
<
Q                                                         successful interviews and positive feedback from everyone I spoke and met
Q
LU                                                        with during the process.
                                                       13. On March 25, 2021 a position for Regional Health Systems Executive
                                                          Northern California (US - California) OCD Opps posted. This is the exact
                                                          same role except located in Northern CA.



                                                       14. 1 believe that Mr. Stone removed me from consideration because of my age
                                                          (65).




                                                                                                                                         EXHIBIT A
                                                                                                                                                 A
                                              Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 10 of 11 PageID #:16

                                            STATE OF ILLINOIS                )
                                                                             )    ss

                                            COUNTY OF COOK                   )                                            CHARGE NO. 2021 CA1 570


                                                                                   AFFIDAVIT OF SERVICE
FILED DATE: 6/21/2021 3:14 PM 2021L006350




o
LO
CO
(D
O
O


Ol
o
Ol
                                                Monica Vandeven, deposes and states that s/he served a copy of the attached


                                            NOTICE       OF     OPT     OUT       OF     THE        INVESTIGATIVE              AND     ADMINISTRATIVE
cd

oi                                          PROCESS,         RIGHT     TO        COMMENCE           AN      ACTION        IN    CIRCUIT        COURT       OR
o
oi



(D
                                            OTHER        APPROPRIATE              COURT            OF     COMPETENT             JURISDICTION,            AND
LU

<
Q
                                            ORDER       OF      ADMINISTRATIVE            CLOSURE           on     each    person      named       below   by
Q
LU



                                            depositing    the    same on           June 11,2021              , in the U.S. Mail Box            at 100    West


                                            Randolph       Street, Chicago,            Illinois,        properly     posted          for   FIRST        CLASS


                                            MAIL,    addresses as follows:




                                                For Complainant                                                    For Respondent

                                                Kristin Case                                                        Chief Executive Officer
                                                Case + Sedey LLC                                                    Ortho Clinical Diagnostic
                                                250 S Wacker Dr                                                     1001 Rte 202           ~
                                                Ste 230                                                             Raritan NJ 08869
                                                Chicago IL 60606




                                            Under penalties as provided by law pursuant to Section V109 of the Code of Civil Procedure, the
                                            undersigned certifies that the statements set forth in this instrument are true and correct, except as to
                                            matters therein stated to be on information and belief and as to such matters the undersigned certifies as
                                            aforesaid that she verily believes the same to be true.




                                                                                                                                Monica Vandeven



                                            PLEASE NOTE:


                                            The above-signed person is responsible only for mailing these documents. Illinois
                                            Department of Human Rights' staff are                       not permitted     to discuss the investigation
                                            findings once a Notice of Dismissal or Order of Closure has been issued.




                                                                                                                                                        EXHIBIT
                                                                                                                                                        EXHIBIT B
                                                                                                                                                                B
                                               Case: 1:21-cv-03922 Document #: 1-1 Filed: 07/23/21 Page 11 of 11 PageID #:17

                                                                                     STATE OF ILLINOIS
                                                                           DEPARTMENT OF HUMAN RIGHTS


                                             IN THE MATTER OF:
FILED DATE: 6/21/2021 3:14 PM 2021L006350




o
LO
CO
                                             KIM BENTON,                                          )
CD
O
O
                                                                                                  )
_l


CM
                                                                                                  )
O
Ol
                                                                          COMPLAINANT,            )   CHARGE NO.                 2021 CA1 570
                                             AND                                                  )      EEOC NO.                         N/A
                                                                                                  )
cd                                           ORTHO CLINICAL DIAGNOSTIC,                           )
cj
o
oi
                                                                                                  )
                                                                                                  )
CD

 LU
                                                                                                  )
<                                                                                                 )
Q
Q
                                                                          RESPONDENT.             )
UJ


                                              NOTICE OF OPT OUT OF THE INVESTIGATIVE AND ADMINISTRATIVE PROCESS,
                                             RIGHT TO COMMENCE AN ACTION IN CIRCUIT COURT OR OTHER APPROPRIATE
                                            COURT OF COMPETENT JURISDICTION, AND ORDER OF ADMINISTRATIVE CLOSURE

                                              For Complainant                                              For Respondent

                                              Kristin Case                                                 Chief Executive Officer
                                              Case + Sedey LLC                                             Ortho Clinical Diagnostic
                                              250 S Wacker Dr                                              1001 Rte 202
                                              Ste 230                                                      Raritan NJ 08869
                                              Chicago IL 60606




                                              Date Perfected Charge Filed: Apr 13, 2021                   Date Opt Out Request Filed: May 24, 2021

                                             YOU ARE HEREBY NOTIFIED that pursuant to Section 7A-102(C-1) of the Illinois Human Rights Act
                                             (775 ILCS 5/7A-102(C-1)), Complainant having filed a written request to opt out of the Illinois
                                             Department of Human Rights' investigation and administrative processing of the above-captioned
                                             charge, the IDHR issues this Notice of Opt Out of the Investigative and Administrative Process, and
                                             the Right of Complainant to Commence an Action in the Circuit Court or other appropriate court of
                                             competent jurisdiction within 95 days from the date of this Notice and Order, as identified above.
                                               •   Complaint filed and serve a copy of the complaint to the Department and Respondent
                                                   on the    same    date that    the    complaint is filed with the circuit court or other
                                                   appropriate court of competent jurisdiction.
                                               •   Complainant may not file or refile a substantially similar charge with the Department
                                                   arising from the same incident of unlawful discrimination or harassment.

                                             NOW, THEREFORE,          it is further hereby ORDERED that the Department cease the
                                             investigation and administratively close the charge of civil rights violation(s).


                                             ENTERED ON June 11, 2021
                                                                                                          DEPARTMENT OF HUMAN RIGHTS




                                                                                                                   Brent A. Har^/iar^Manager
                                                                                                                   Charge Processing Division

                                             Notice of Opt Out. Right & Order Adm.
                                             Closure D/P 01/01/2020
                                             Rev. 03/06/2020
                                                                                                                                                EXHIBIT
                                                                                                                                                EXHIBIT B
                                                                                                                                                        B
